Citation Nr: 1738759	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-25 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for chronic left wrist sprain.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	David Standridge, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an April 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was previously before the Board in July 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is again REMANDED to the AOJ.


FINDING OF FACT

The Veteran has been diagnosed with chronic left wrist sprain that is etiologically related to his period of active service.





CONCLUSION OF LAW

The criteria for service connection for a chronic left wrist sprain are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran seeks service connection for a left wrist disability, diagnosed as chronic left wrist sprain.  Specifically, he asserts that during service, he fell on and sprained both wrists.  

Initially, the Board observes the Veteran's service treatment records do not reflect complaints of, or treatment for, a left wrist injury.  Rather, records show the Veteran fell and injured his right wrist in December 1964.  A January 1965 record shows an impression of right wrist sprain without evidence of fracture.

The Veteran was provided a VA examination in October 2016.  The examination report reflects recent x-rays show no evidence of fracture, but is found to have bilateral arthritis and joint space widening indicating severe ligament injury.  The VA examiner opined that the Veteran's service treatment records indicate he suffered a wrist sprain, which means he had damage to his ligaments and, over 50 years later, he still has evidence of bilateral joint-space widening and ligamentous injury.  Therefore, based on his medical history, service treatment records, current physical exam, and recent x-rays of the bilateral wrists, the examiner opined that it is at least as likely as not that the ligament injury in 1964 caused his wrist arthritis and ligamentous injury seen now.

The Board acknowledges the Veteran's service treatment records do not note a left wrist sprain.  However, while the Veteran is not competent to diagnose himself with a wrist sprain, he is competent to report he also injured his left wrist in the December 1964 fall.  "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the VA examiner's opinion and bilateral nature of his current wrist disability, and resolving all doubt in his favor, the Board finds that service connection for a chronic left wrist sprain is warranted.




ORDER

Entitlement to service connection for a chronic left wrist sprain is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Another remand is required to ensure VA's complete compliance with the duty to assist the Veteran in the development of his claim.  Even though the Veteran initially filed a claim for service connection for PTSD, the Board observes the record indicates the Veteran has also been diagnosed with major depressive disorder.  VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, a claim of entitlement to service connection for a specific psychiatric disorder includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  Indeed, the Veteran has recently specifically claimed service connection for depression as well.

As indicated under Clemons, other psychiatric diagnoses should be considered as part of the underlying claim.  To date, however, the AOJ has not adjudicated the Veteran's claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The AOJ has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses, including on a secondary basis.  Corrective action, as well as a VA examination, is therefore needed.  38 C.F.R. §§ 3.159(b), 19.9.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection on both a direct and secondary basis with respect to the Veteran's claim for an acquired psychiatric disorder other than PTSD.

2. Schedule the Veteran for a VA examination to address the nature and etiology of any acquired psychiatric disorder other than PTSD.  The entire claims file must be provided to the examiner for review in conjunction with the examination.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  Following a review of the claims file and examination of the Veteran, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any psychiatric disorder other than PTSD had its onset or is otherwise etiologically related to the Veteran's period of active service?  

b. Is it at least as likely as not (probability of at least 50 percent) that any psychiatric disorder other than PTSD is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected disabilities?

A complete rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


